DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Request for Continued Examination filed on 12/17/2021 is acknowledged.
Claims 1, 3 and 6-10 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2011/0089691; IDS ref) in further views of Strauss et al (10,773,814), Spooner et al (US 2020/0266629) and Siegel et al (9,937,803).
In re Claim 1:  Jones teaches an electrical power generation system (36, Fig. 2) for an aircraft ([0003[, the purpose or intended use of the invention, rather than any distinct definition of any of the 
wherein it further includes a permanent magnet generator (22, [0015]) coupled to the gas turbine and able to output a first alternating voltage [0015] for supplying through first conversion means a primary power supply network of the aircraft, the free turbine and the generator being mounted on the same drive shaft concentric (see Fig. 2) with the high-pressure shaft of the gas turbine, 
a starter (15) mounted on the high-pressure shaft able to ensure (desired result) the starting of the gas turbine.
	However, Jones does not teach a polyphase permanent magnet generator, wherein said first conversion means include two first bidirectional AC/DC converters controlled from a management unit, such that when a fault is detected at a winding of the polyphase permanent magnet generator, a first one of the two first AC/DC converters associated with the remaining safe winding is still operated, the starter being a permanent magnet starter/generator able to output a second alternating voltage for supplying a secondary power supply network of the aircraft and auxiliary equipment of the gas turbine, and second conversion means including a second bidirectional AC/DC converter controlled from the management unit for converting said second alternating voltage into a second direct voltage and transferring power from the polyphase permanent magnet generator to the starter and conversely.
Strauss	teaches generators (104, 116a/116b, Fig. 3) with a primary power supply network and second conversion means with a starter/generator (68a/68b; can be operated as a generator with a battery, col. 6 ll.42-44) with as bidirectional AC/DC convertor (since 68a/68b can be operated with a battery and charge the battery and loads are driven by alternate current generator 104 and 68a/68b) controlled from the management unit for converting said second alternating voltage into a second direct voltage (to charge battery) and transferring power from the permanent magnet generator to the starter and conversely (when driving the engine shaft).
	It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include both turbine engine generator and a battery driven starter/generator in 
However, Jones i.v. Strauss does not teach a polyphase permanent magnet generator, wherein said first conversion means include two first bidirectional AC/DC converters controlled from a management unit, such that when a fault is detected at a winding of the polyphase permanent magnet generator, a first one of the two first AC/DC converters associated with the remaining safe winding is still operated and  the starter being a permanent magnet starter/generator.
Spooner teaches a polyphase permanent magnet generator (718, [0065]) and an AC/DC converter (128; 770 is associated with all other embodiments “fault protection apparatus 770 is suitable for use with the generators 18, 218, 318, 418, 518”, [0103]), and wherein said first conversion means include two first AC/DC converters (see Fig. 3) controlled from a management unit (“switch 772 may be operated by any convenient fault detection device”, [0103]), such that when a fault is detected at a winding of the polyphase permanent magnet generator, a first one of said two first AC/DC converters associated with a remaining safe winding is still operated (switch 772 is opened in “response to detecting a fault current, to cause the respective switch 772 to open”, [0103] while the other AC/DC convertor 128 in Fig. 3 are still operated)
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a polyphase permanent magnet generator with a AC/DC converter with a fault detection device as claimed in order to prevent damage and provide power as taught by Spooner, [0044, 0100].
However, Jones i.v. Strauss modified with Spooner teaches two first AC/DC converters as discussed above.  However,  Jones i.v. Strauss i.v. Spooner does not teach that the AC/DC converters are bidirectional.
Siegel teaches polyphase permanent magnet electric generator (204) and bidirectional AC/DC convertor (208).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include bidirectional AC/DC convertor in order to rectify the AC power to DC 
In re Claim 3:  Jones i.v. Strauss i.v. Spooner i.v. Siegel teaches the invention as claimed and as discussed for Claim 1, above.  Strauss AC/DC convertor being incorporated in the apparatus, Strauss further teaches wherein second conversion means (bidirectional AC/DC convertor associated Strauss’s 68a/68b) are disposed between the starter/generator (68a/68b) and the primary power supply network (since 68a/68b also power the loads 104, col. 6 ll.42-44).
In re Claim 6:  Jones i.v. Strauss i.v. Spooner i.v. Siegel teaches the invention as claimed and as discussed for Claim 1.  Spooner being incorporated in the apparatus, Spooner further teaches wherein said management unit includes a monitoring function that allows detecting faults at the winding of the generator [0103].
In re Claim 7:  Jones i.v. Strauss i.v. Spooner i.v. Siegel teaches the invention as claimed and as discussed for Claims 1 and 6, above.  Spooner being incorporated in the apparatus, Spooner further teaches wherein the detected fault is an inter-turn short-circuit or a phase-to-phase or phase-to-neutral short-circuit between the generator and the AC/DC converter [0102].
In re Claim 8:  Jones i.v. Strauss i.v. Spooner i.v. Siegel teaches the invention as claimed and as discussed for Claim 1, above.  Spooner being incorporated in the apparatus, Spooner further teaches wherein said primary power supply network includes at least one electrical source or storage unit of the battery or super capacitor type (995).
In re Claim 9:  Jones i.v. Strauss i.v. Spooner i.v. Siegel teaches the invention as claimed and as discussed for Claim 1, above.  Both Strauss and Siegel being incorporated in the apparatus, Strauss and Siegel further teaches wherein said secondary power supply network includes at least one electrical source or storage unit of the battery or super capacitor type (storage battery).
In re Claim 10:  Jones i.v. Strauss i.v. Spooner i.v. Siegel teaches the invention as claimed and as discussed for Claim 1, above.  Jones further teaches an aircraft [0003] including the electrical power generation system.
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection, necessitated by Applicant's amendments and to the extent possible, Applicant's arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741